Citation Nr: 0117615	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  99-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
fracture of the right fifth metacarpal.  

2.  Entitlement to service connection for chronic low back 
pain.  



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to June 
1998.  

This appeal is from rating decisions by the regional office 
(RO) commencing in December 1998, which granted service 
connection for residuals of fracture of the right fifth 
metacarpal, assigning a noncompensable disability rating, and 
denied service connection for chronic low back pain.  

By a rating decision in April 2000, the RO denied service 
connection for a psychiatric disability, headaches, and right 
eye pain on the basis that the claims were not well grounded.  
The veteran was notified of the decision that month and a 
notice of disagreement was not filed.  An appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.200 (2000). 

There has been a significant change in the law since April 
2000.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2099-2100 (2000).  Although the veteran did 
not appeal any of the April 2000 determinations, § 7 (b) of 
the VCAA requires readjudication of all issues denied as not 
well grounded after July 14, 1999.  This is to be 
accomplished by the agency of original jurisdiction.  
Accordingly, those claims are referred for the attention of 
the RO.  See VAOPGCPREC 3-01.  The only issues currently on 
appeal are entitlement to a compensable rating for residuals 
of fracture of the right fifth metacarpal, and entitlement to 
service connection for chronic low back pain.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
regional office.  

2.  The veteran suffered a fracture of the right fifth 
metacarpal in service in March 1998.  

3.  When the veteran was examined in October 1998 the 
residuals of his right fifth finger fracture included some 
post-traumatic deformity, flexion of the finger limited to 60 
degrees, and complaints of persistent stiffness and pain.  

4.  When he was examined in December 2000 he reported that 
the finger was severely symptomatic about once a week for two 
hours and that he had to take breaks from his work at a 
computer several times a day to rest his hand.  There was no 
functional impairment, objective loss of range of motion or 
loss of grip strength or fine function demonstrated on 
examination.  

5.  When the veteran was examined in December 2000, his right 
fifth finger had improved significantly.  There were no 
objective manifestations of disability and he complained of 
only minimal, intermittent functional impairment.  

6.  The veteran has a disability which has been diagnosed as 
chronic low back pain and which was initially manifested in 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation of 10 
percent for residuals of fracture of the right fifth 
metacarpal have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  3.321, 4.71a, Diagnostic Code 5227 
(2000).  

2.  The residual disability of the veteran's right fifth 
finger has decreased recently, as reported on the December 
2000 examination, and the criteria for a compensable 
evaluation for residuals of fracture of the right fifth 
metacarpal are no longer met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2000).  

3.  Since the veteran has a disability, chronic low back 
pain, which was incurred during his active military service, 
service connection for the disability is in order.  38 
U.S.C.A. §§ 1110, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected finger 
disability is more severely disabling than currently rated, 
and that he is entitled to a grant of service connection for 
chronic low back pain because the condition began in service.  

I.  The Finger Disability Rating

Initially, the Board observes that in a claim such as this 
one involving disagreement with the initial schedular ratings 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  An initial rating may reflect varying 
periods of symptomatology.  The Board must consider the 
evidence during the entire period covered by the initial 
evaluation to determine if the veteran's level of disability 
changed during that period.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

The service medical records establish that the veteran 
sustained a nondisplaced, minimally angulated fracture of the 
neck of the right fifth metacarpal on March 14, 1998.  It was 
described as a boxer fracture of the right fifth metacarpal 
based on X-rays.  The finger was immobilized in a splint for 
about 7 weeks and he received physical therapy thereafter.  

On VA examination in October 1998, the veteran complained of 
stiffness, pain and inability to fully flex the fifth digit 
of his right hand.  Examination revealed mild post-traumatic 
deformity of the finger.  The veteran was unable to totally 
flex the finger beyond 60 degrees.  He was unable to squeeze 
totally using the finger.  The neurologic examination was 
intact, and no motor or sensory deficit was appreciated.  X-
rays of the right hand confirmed the deformity of the distal 
fifth metacarpal.  The impression was status post fracture of 
the right fifth digit.  

Contemporaneous VA outpatient treatment reports reflect 
continuing complaints regarding the right hand, which is the 
veteran's dominant extremity.  The symptoms were described on 
a visit in March 1999 as stiffness and pain.  The veteran 
reported that he had begun a new job which required use of a 
screwdriver and the moving of boxes and that the pain and 
stiffness had increased.  X-rays of the right hand in 
September 1999 revealed slight deformity at the head of the 
right fifth metacarpal bone suggestive of old healed trauma.  

At a detailed and extensive examination of the veteran's 
right hand in December 2000, he reported a severe flare-up of 
symptoms in his hand approximately once a week that lasted 
for approximately two hours.  Increased use caused pain and 
rest helped alleviate it.  Reportedly, the veteran used a 
computer at work and had to take approximately six breaks a 
day to rest his hand to prevent pain.  The veteran reported 
that when the pain was present it resulted in decreased grip 
strength.  On examination, there was full range of motion of 
the right fifth digit.  There were no problems with fine 
discrimination or touch.  The veteran was able to write 
without difficulty, and twisting, pulling, pushing, and 
grasping did not appear to be affected.  Although the veteran 
reported decreased grip strength, the dynamometer test 
registered a 45 on the left hand and a 50 on the injured 
right hand.  There was no ankylosis demonstrated.  There was 
full range of motion of the digit at the metatarsophalangeal 
joint.  The veteran was able to touch the median transverse 
fold of the palm with his finger and was able to approximate 
his thumb and his fifth digit.  The veteran felt that his 
grip and fatigability had "decreased" since the fracture.  
The examiner could see no loss of fine activity function and 
noted that the veteran could type, although he had to rest at 
times.  An x-ray was evaluated as showing no evidence of 
acute fracture or dislocation.  The joint spaces were well 
maintained and there was no soft tissue swelling.  No 
evidence of deformity was noted.  The impression was status 
post fracture of the fifth metacarpal.  

The residuals of the injury to the right little finger are 
most properly evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5227 which provides that favorable or unfavorable 
ankylosis or limitation of motion of a finger of either the 
minor or major hand, other than the thumb, index or middle 
finger is rated as noncompensably disabling.  When there is 
limitation of motion so that motion is possible to within two 
inches of the palm, it shall be considered as favorable 
ankylosis.  Where motion is not possible to within two 
inches, it shall be rated as unfavorable ankylosis.  
Extremely unfavorable ankylosis of the fifth finger may be 
rated as an amputation, under DC 5156.  Under the provisions 
of DC 5156, a 10 percent rating will be assigned for 
amputation of the fifth finger at the proximal 
interphalangeal joint or proximal thereto, without metacarpal 
resection. 

The evidence reflects that the veteran complained of chronic 
subjective pain and stiffness when examined in October 1998, 
just a few months after the initial injury.  Some limitation 
of motion was confirmed on examination, as was a bony 
deformity.  The limitation of motion reported would have to 
be considered as the equivalent to a favorable ankylosis, and 
rated as such.  The most applicable Diagnostic Code does not 
provide for a compensable rating for a favorable ankylosis or 
impairment of motion which is limited to just the fifth 
finger.  However, the veteran's complaints of chronic pain 
and the confirmed existence of some limitation of motion and 
a demonstrable deformity, establish the presence of a 
significant functional impairment at that time, which cannot 
be fully appreciated by application of the published rating 
criteria.  With consideration of the reported exceptional 
circumstances, and by resolving all possible doubt in the 
veteran's favor, the Board finds that an initial 10 percent 
rating was warranted as of the date of the grant of service 
connection, the day following separation from service.  38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Fenderson v. West, at 126.  No higher rating 
is provided for under Diagnostic Code 5227, or any other 
possibly applicable Code, even considering all reported 
manifestations of pain and disability

Because the rating on appeal is an initial schedular rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  An initial rating may reflect varying 
periods of disability and changes in the symptomatology from 
the time of the claim, or the date of separation, and the 
current time.  The Board must consider the evidence during 
the entire period covered by the initial evaluation to 
determine if the veteran's level of disability changed during 
that period.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In this case, it appears that there has been a significant 
improvement in the level of functioning of the hand during 
the rating period.  The initial VA examination was conducted 
in October 1998, about 8 months after the injury.  At that 
time the veteran complained of multiple, continuous 
manifestations such as stiffness, pain and impairment of 
motion.  The examination at that time objectively confirmed 
that  significant functional impairment, consistent with the 
veteran's complaints, was present.  The subsequent outpatient 
notes from 1999 show that the complaints were decreasing.  

When the veteran was again afforded a comprehensive 
evaluation examination in December 2000, some 34 months after 
the injury, the manifestations of the disability had clearly 
diminished greatly.  The examiner did not find any objective 
manifestations of functional impairment.  The range of motion 
was full, grip strength was better than for the uninjured 
hand, no deformity was observed visually or by x-ray, and 
various maneuvers of the hand were unimpaired.  While the 
veteran still had some subjective complaints, these were 
clearly lessened from what he had previously reported.  As 
described, they were quite intermittent and controlled by 
very mild measures.  The rating schedule does not contemplate 
that all disabilities be assigned compensable ratings.  In 
the case of finger ratings, even an unfavorable ankylosis, or 
the equivalent significant impairment of motion, of the 
fourth or fifth fingers are specifically assigned 
noncompensable evaluations.  The veteran's disability is now 
clearly even less disabling.  In short, the preponderance of 
the evidence is against a current compensable evaluation for 
residuals of an injury to the right little finger for the 
reasons cited regarding the existence of full range of 
motion, good grip strength, and the absence of neurologic 
deficit or any other objective indicia of functional 
impairment.  In this case, the evidence clearly reflects that 
there is no ankylosis, either favorable or unfavorable, and 
currently there is not even any impairment of motion.  
Consequently, staging of the original  rating, with a 10 
percent evaluation assigned initially, and a reduction to 
noncompensable based on the findings of the December 2000 
examination is in order.  There is not now any basis for a 
compensable evaluation under the applicable Diagnostic Codes, 
5227 or 5156.  The Board has considered the fact that there 
is only minimal, and intermittent functional loss due to 
pain, weakness, fatigue, or incoordination, and there is no 
objective medical evidence of pathology, including any 
demonstrable deformity shown clinically and radiologically.  
The functional finding now are simply insufficient to warrant 
a compensable evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the aggregate, the evidence is not in equipoise to warrant 
an initial evaluation in excess of 10 percent for right fifth 
finger disability, or a current compensable evaluation for 
the disability.  The provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt for a rating in excess of that 
granted in this decision are not applicable.  


II.  Service Connection for chronic low back pain

The service medical records reflect that in October 1992 the 
veteran underwent a lumbar puncture to rule out bacterial 
meningitis.  Three days later, he complained of low back pain 
which was the impression listed on the clinical record.  This 
was also described as mild musculoskeletal pain.  In November 
1992, the veteran complained of sharp back pain.  Examination 
revealed paraspinal spasm in the lumbosacral area.  

In February 1993, it was reported that the veteran had had 
long-term lumbar back pain complaints and that he was status 
post a lumbar puncture.  It was noted that there was no 
history of back pain or injury prior to the lumbar puncture.  
His current complaint was of low back pain without radiation 
to the lower extremity.  It was noted that there had been 
aggravation of the pain with lifting.  Naprosyn provided good 
relief of the pain.  There was an impression of 
musculoskeletal strain probably aggravated by repeated 
lifting.  The veteran was counseled in back and strengthening 
exercises and subsequent reports reflect that he engaged in 
these over a period of time.  X-rays of the spine revealed no 
significant bony abnormality on the February visit.  

In November 1993, when there was a diagnosis of mechanical 
low back pain, the veteran complained of increased low back 
pain in field conditions.  It was noted that he had had 
problems with his lower back since December 1992 and that 
there had been a diagnosis of muscle spasms.  

The report of medical assessment in June 1998 in conjunction 
with the veteran's service separation reflects that the 
veteran intended to seek VA disability benefits based on 
lower back pain.  The health care provider listed 
intermittent lower back pain since October 1992 as a problem, 
and the medical examiner reported that from after the lumbar 
puncture to the present the veteran had reported experiencing 
low back pain.  

On VA examination in October 1998, the veteran complained of 
low back pain that started shortly after his lumbar puncture 
in service.  Reportedly, he had received physical therapy 
without relief of symptoms.  He reported having sharp pain 
two to three times per month, and rated it as 8 on a scale of 
10 in severity.  The examiner noted the multiple references 
to low back pain in the service records being related to 
lumbosacral strain and paraspinal muscle spasm secondary to 
lifting after the lumbar puncture.  The examiner entered the 
impression of chronic low back pain.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

In this case, the veteran's service medical records, 
including the report of his examination prior to separation 
from service, reflect recurrent complaints and findings of 
chronic low back pain, with objective findings, including 
spasm, on occasion.  The post service VA examination 
confirmed the presence of a chronic low back disability, and 
included the opinion that it was related to the symptoms 
during service.  In sum, the objective evidence supports a 
grant of service connection for chronic low back pain.  


ORDER

Entitlement to an initial staged compensable evaluation of 10 
percent for residuals of fracture of the right fifth 
metacarpal is in order.  To this extent the appeal is 
granted, subject to the applicable regulations governing the 
payment of monetary benefits.  

Because the veteran's right fifth finger disability has 
improved, based on the December 2000 examination, entitlement 
to a current compensable staged evaluation in not in order.  
To this extent the appeal is denied.  

Entitlement to service connection for chronic low back pain 
is granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

